          Case 2:20-cv-00361-RFB-NJK Document 14 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     UNITED STATES OF AMERICA,
 7                                                         Case No.: 2:20-cv-00361-RFB-NJK
            Plaintiff,
 8                                                                       ORDER
     v.
 9                                                                   [Docket No. 13]
     DANIEL J. PAULSON, et al.,
10
            Defendants.
11
12         Pending before the Court is the United States’ motion to amend its complaint. Docket No.
13 13. The motion is properly resolved without a hearing. See LR 78-1.
14         On February 20, 2020, the United States filed its original complaint, asserting that federal
15 tax liens against Defendants Daniel J. Paulson and Elizabeth. M. Paulson (“Defendants) should be
16 foreclosed on certain real property. Docket No. 13 at 1–2; see also Docket No. 1. The original
17 complaint was never served, and the real property has now been sold pursuant to a non-judicial
18 foreclosure sale. Docket No. 13 at 2; see also Docket Nos. 11, 12. As a result, the United States
19 now seeks to amend its complaint by eliminating its foreclosure claims against Defendants.
20 Docket No. 13 at 2.
21         For good cause shown, the United States’ motion to amend its complaint, Docket No. 13,
22 is hereby GRANTED. The United States shall promptly file and serve its amended complaint.
23         IT IS SO ORDERED.
24         Dated: January 27, 2021
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
